J-S54037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                  :          PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    CORTEZ ROMEO ANDERSON                         :
                                                  :
                      Appellant                   :     No. 882 MDA 2020

       Appeal from the Judgment of Sentence Entered January 31, 2019
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0001298-2018

BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                  FILED FEBRUARY 10, 2021

        Cortez Romeo Anderson (“Anderson”) appeals from the judgment of

sentence     imposed      following   his      guilty   plea   to   criminal    conspiracy.1

Additionally,    Anderson’s     counsel,       Mary     V.   Deady,   Esquire    (“Attorney

Deady”), has filed a Petition to Withdraw as counsel and an accompanying

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).                       We

grant Attorney Deady’s Petition to Withdraw, and affirm Anderson’s

judgment of sentence.

        On March 23, 2018, Anderson was charged with burglary, criminal

conspiracy, criminal trespassing, theft by unlawful taking, and receiving

stolen property, relating to the burglary of a home located in Wilkes-Barre,


____________________________________________


1   18 Pa.C.S.A. § 903.
J-S54037-20


Pennsylvania. The trial court scheduled Anderson’s trial for September 17,

2018.     On September 17, 2018, the trial court granted a request for a

continuance that was filed by the Commonwealth, and continued Anderson’s

trial to September 24, 2018. On September 24, 2018, Anderson entered an

open guilty plea to criminal conspiracy – burglary. The trial court deferred

sentencing, and ordered the preparation of a pre-sentence investigation

report.

        On January 11, 2019, Anderson appeared before the trial court for

sentencing, and informed the court that he wished to withdraw his guilty

plea. The trial court continued sentencing to allow Anderson to file a written

motion. On January 18, 2019, Anderson filed a Motion to Withdraw Guilty

Plea.     On January 31, 2019, following a hearing, the trial court denied

Anderson’s Motion to Withdraw Guilty Plea, and sentenced Anderson to 33 to

72 months in prison, followed by 2 years of probation.

        On May 22, 2020, after having his direct appeal rights reinstated, nunc

pro tunc, Anderson filed a Notice of Appeal. Anderson subsequently filed a

court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained

of on appeal. Attorney Deady then filed, with this Court, an Anders brief

and a Petition to withdraw as counsel. Anderson neither filed a pro se brief,

nor retained alternate counsel for this appeal.

        Before addressing Anderson’s issue on appeal, we must determine

whether Attorney Deady has complied with the dictates of Anders and its


                                      -2-
J-S54037-20


progeny     in   petitioning   to   withdraw   from   representation.        See

Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009)

(stating that “[w]hen presented with an Anders brief, this Court may not

review the merits of the underlying issues without first passing on the

request to withdraw.”). Pursuant to Anders, when counsel believes that an

appeal is frivolous and wishes to withdraw from representation, he or she

must

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record and
       interviewing the defendant, counsel has determined the appeal
       would be frivolous, (2) file a brief referring to any issues in the
       record of arguable merit, and (3) furnish a copy of the brief to
       defendant and advise him of his right to retain new counsel or to
       raise any additional points that he deems worthy of the court’s
       attention. The determination of whether the appeal is frivolous
       remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012)

(citation omitted).

       Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).




                                      -3-
J-S54037-20


      In the instant case, our review of the Anders Brief and the Petition to

Withdraw reveals that Attorney Deady has substantially complied with each

of the requirements of Anders/Santiago.            See Commonwealth v.

Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating that counsel must

substantially comply with the requirements of Anders).        Attorney Deady

indicates that she has made a conscientious examination of the record and

determined that an appeal would be frivolous.      Further, Attorney Deady’s

Anders Brief comports with the requirements set forth by the Supreme

Court of Pennsylvania in Santiago.         Finally, Attorney Deady provided

Anderson with a copy of the Anders Brief, and advised him of his rights to

proceed pro se, retain new counsel, or raise any additional points deemed

worthy of the Court’s attention. Thus, Attorney Deady has complied with the

procedural   requirements   for   withdrawing   from   representation.      See

Burwell, supra.    We next examine the record and make an independent

determination of whether Anderson’s appeal is, in fact, wholly frivolous.

      Attorney Deady presents the following issue, on behalf of Anderson,

for our review: “Whether the [trial c]ourt abused its discretion in denying

[Anderson’s] Motion to [w]ithdraw his [g]uilty [p]lea in that it was not

knowingly, intelligently and voluntarily entered?” Anders Brief at 3.

      Anderson claims that the trial court abused its discretion in denying his

Motion to Withdraw Guilty Plea.     See Anders Brief at 10-16.       Anderson

asserts that at the time that he entered his guilty plea, “the Public Defender


                                     -4-
J-S54037-20


just basically was telling [him] a bunch of nonsense, to sign the plea; and

[he] didn’t really know what [the Public Defender] was asking from [him]. …

[The Public Defender] told [him] that if [he] signed the plea[,] that at [his]

next court date, [he] would be going home.” N.T., 1/31/19, at 4. Anderson

argues that this was a fair and just ground for withdrawal of his plea.

Anders Brief at 10-14.

      “Our law is clear that to be valid, a guilty plea must be knowingly,

voluntarily and intelligently entered.” Commonwealth v. Bedell, 954 A.2d

1209, 1212 (Pa. Super. 2008).      This Court has established six topics that

must be covered by a valid plea colloquy: “1) the nature of the charges, 2)

the factual basis for the plea, 3) the right to a jury trial, 4) the presumption

of innocence, 5) the sentencing ranges, and 6) the plea court’s power to

deviate from any recommended sentence.” Commonwealth v. Morrison,

878 A.2d 102, 107 (Pa. Super. 2005); see also Pa.R.Crim.P. 590, cmt.

      “At any time before the imposition of sentence, the court may, in its

discretion, permit, upon motion of the defendant, or direct, sua sponte, the

withdrawal of a plea of guilty or nolo contendere and the substitution of a

plea of not guilty.”   Pa.R.Crim.P. 591(A); see also Commonwealth v.

Gordy, 73 A.3d 620, 624 (Pa. Super. 2013) (stating that “the decision to

grant or deny a motion to withdraw a guilty plea rests within the trial court’s

discretion, and we will not disturb the court’s decision on such motion unless

the court abused that discretion.”) (citation omitted).     Additionally, while


                                     -5-
J-S54037-20


there is no absolute right to withdraw a guilty plea, “[a] pre-sentence motion

to withdraw a guilty plea should be liberally allowed and should be granted

for any fair and just reason unless granting the motion would cause

substantial prejudice to the Commonwealth.”       Gordy, 73 A.3d at 623-24;

see also Commonwealth v. Carrasquillo, 115 A.3d 1284, 1292 (Pa.

2015).

             More broadly, the proper inquiry on consideration of such a
      withdrawal motion is whether the accused has made some
      colorable demonstration, under the circumstances, such that
      permitting withdrawal of the plea would promote fairness and
      justice. The policy of liberality remains extant but has its limits,
      consistent with the affordance of a degree of discretion to the
      common pleas courts.

Carrasquillo, 115 A.3d at 1292.

      Here, the trial court stated that Anderson’s reason for wishing to

withdraw his guilty plea, that he thought he would be “going home,” “defies

logic and is simply not credible … given his prior record score [was] five (5)

… and the applicable sentencing guidelines called for a minimum of 27 to 33

months [in prison,] in the standard range.” Trial Court Opinion, 5/24/19, at

5.   The trial court further noted that Anderson’s “request to withdraw the

guilty plea was simply an attempt to avoid and/or delay the imposition of a

prison sentence which [Anderson] was clearly and knowingly facing.”          Id.

We agree with the sound reasoning of the trial court, and affirm on this

basis, with the following addendum.




                                      -6-
J-S54037-20


      The trial court’s determination is supported in the record.    Notably,

Anderson asked to withdraw his plea on the date set for his sentencing, and

he did not claim that he wished to withdraw his guilty plea because he was

innocent.   N.T., 1/11/19, at 2-3; see generally Commonwealth v.

Johnson-Daniels, 167 A.3d 17, 24-25 (Pa. Super. 2017) (concluding that

the trial court did not abuse its discretion in denying the defendant’s pre-

sentence motion to withdraw guilty plea where the defendant filed the

motion on the day of sentencing and the trial court found defendant’s claim

of innocence to be incredible). Accordingly, we conclude that the trial court

did not abuse its discretion in denying Anderson’s Motion to Withdraw Guilty

Plea. See Trial Court Opinion, 5/24/19, at 5; Johnson-Daniels; supra.

      Further, our independent review of all the proceedings discloses no

other non-frivolous issues that Anderson could raise on appeal.          See

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc) (stating that after reviewing the issues raised in counsel’s Anders

brief, this Court shall “conduct a simple review of the record to ascertain if

there appear on its face to be arguably meritorious issues that counsel,

intentionally or not, missed or misstated.”).      Thus, we grant Attorney

Deady’s Petition to Withdraw, and affirm Anderson’s judgment of sentence.

      Petition to Withdraw granted; judgment of sentence affirmed.




                                    -7-
J-S54037-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2021




                          -8-